Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Examiner’s Amendment
 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Lawrence Oliverio on 3/20/22.
	Application is changed as follows:

Claim 1, ln 17, change " being housed within or by the housing” to – being housed within the housing –.

Claim 30, ln 16, change "being housed within or by the housing” to – being housed within the housing –.

Claim 42, ln 4, change "received the power source” to – received from a power source –.

Claim 50, ln 3, change "non coaxial” to – non-coaxial –.

Claim 55, ln 21, change "being housed within or by the housing” to – being housed within the housing –.

Allowable Subject Matter
Claims 1, 30-31, 34-55 and 74-86 are allowed.
	The following is a statement of the reasons for the indication of allowable subject matter:  It is deemed novel and unobvious over the prior art, including the prior art to Lee et al (US 2018/0079121, already of record), Lee et al (US 2018/0186051, already of record), Synventive Molding Systems Inc (WO 2018/089243, already of record) and Sumitomo Heavy Industries (EP 2926972, already of record).  None of the closest prior art references including these teach or suggest, either alone or in combination:  the electrical drive being housed within the housing or being mounted on or to the housing,
wherein one or the other or both of the housing and the electrical drive in communication or contact with the heated manifold. 
Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES SANDERS/Primary Examiner, Art Unit 1743